Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-17, 19 and 21-24 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 19 line 1, “The electrical installation according to claim 18” is amended as --The electrical installation according to claim 1--.
Claim 21 line 1, “The electrical installation according to claim 18” is amended as --The electrical installation according to claim 1--.
A call was placed to attorney Erik Swanson and attorney Michael Brandt called back on 08/03/2022 authorizing the above amendment.

REASONS FOR ALLOWANCE
Claims 1-3, 6-17, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, taken singly or in combination, teach “a transmit signal generated by the at least one optical triggering device causes a reception field strength in the detection receiver which lies above a field strength threshold value.”
Prior art over Benke (US20140043714A1), Schueller (US5382896A), Applicant Admitted Prior Art (hereinafter “AAPA”), Zeng (US20050264427A1), Rytky (US20090124881A1), Payack (US20100133922A1) and Song (US20170263097A1) are found to be the closest prior art.
Regarding claim 1, Benke teaches an electrical installation (abstract, Switchgear includes a plurality of bus bars), comprising: a switchgear cabinet (abstract, switchgear); a protective switch (e.g. switch connected to operating mechanism inside circuit breaker, which are shown as double lines connected with dotted lines) (fig.1) arranged in the switchgear cabinet (i.e. switchgear 2) (fig.1); at least one optical triggering device (i.e. arc fault sensor 12) (fig.1)  ([0046], arc fault sensor 12 of FIG. 1 can be a fiber optic sensor) which is operatively connected to the protective switch (e.g. arc fault sensor 12 is connected to operating mechanism and to protective switch via trip unit 8) (fig.1) and configured to trigger or switch off the protective switch upon optical detection of an arc (refer to [0044], the arc fault signal 16 from the at least one arc fault sensor 12, and decides to trip the circuit breaker 6, the high speed shorting switch 14, or both); 
In this embodiment, Benke does not teach a detection device configured to detect an access to a secured area of the electrical installation by detecting a presence of the at least one optical triggering device in a danger area of the electrical installation; and an electronic circuit which is connected to the detection device and is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch by the at least one optical triggering device when the at least one optical triggering device is present in the danger area; an operating current measuring device configured to measure a current flowing through the protective switch or the electric installation; and a further electronic circuit which is connected to the operating current measuring device and is configured to trigger or switch off the protective switch by the at least one optical triggering device only when an operating current threshold value is exceeded by a measured operating current and when an increase threshold value of a time derivative of the measured operating current is exceeded.
In another embodiment, Benke teaches a detection device (e.g. personal protection sensor 12 mounted on maintenance person) (fig.1) configured to detect an access to a secured area of the electrical installation ([0053], maintenance person connects the personal protection sensor 12 … integral protective relay provided by the trip unit 8 is active. Otherwise, during regular, non-maintenance operation, the number of arc fault sensor 12 are not active) by detecting a presence of the at least one optical triggering device ([0053], number of arc fault sensor 12) in a danger area of the electrical installation ([0053], proximate (e.g., proximate the front) of the switchgear 2); and an electronic circuit (e.g. circuit of interface I 10) (fig.1) which is connected to the detection device (implicit, as seen in fig.1) and is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch by the at least one optical triggering device when the at least one optical triggering device is present in the danger area ([0053], example trip unit 8 handles tripping via the presence of both an arc and current); an operating current measuring device (i.e. current sensors 39) (fig.1) configured to measure a current flowing through the protective switch or the electric installation ([0044], sensor inputs corresponding to current flowing); and a further electronic circuit (e.g. circuit of trip unit 8) (fig.1) which is connected to the operating current measuring device (implicit, as seen in fig.1) and is configured to trigger or switch off the protective switch by the at least one optical triggering device only when an operating current threshold value is exceeded by a measured operating current ([0036], responsive to current flowing through the corresponding circuit breaker 6 and an arc fault signal 16), wherein the detection device is formed in the danger area of the electrical installation (Benke, [0053], proximate (e.g., proximate the front) of the switchgear 2) and the electronic circuit connected to the detection device is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch by the at least one triggering device when the at least one optical triggering device is present in the danger area (Benke, [0053], example trip unit 8 handles tripping via the presence of both an arc and current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the detection device and the ability to trigger trip unit only when maintenance personnel are in danger area in configuration example 8, as taught by configuration example 14, as it provides the advantage of added safety to the maintenance personnel and prevents nuisance tripping.
Benke, in the above embodiments does not teach, when an increase threshold value of a time derivative of the measured operating current is exceeded.
Schueller teaches in a similar field of endeavor of measuring current in electrical switchgear unit, that a time derivative of the operating current is measured (column 2 lines 14-18, deliver a measuring signal to a processing circuit (not represented) of the trip device. The low power measuring signal is proportional to the derivative of the current flowing in the primary conductor 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the time derivative of the measured operating current in configuration examples 8 and 14 of Benke, as taught by Schueller, as it provides the advantage of preventing nuisance tripping.
Benke and Schueller do not teach, wherein the operative connection between the protective switch and the at least one optical triggering device and/or between the protective switch and the voltage measuring device/ current measuring device is made wireless. Benke and Schueller also do not explicitly teach, wherein the detection device comprises a wireless detection receiver or is connected to a wireless detection receiver (Benke, it is necessarily true that signal 16 is received at 10 from 12, hence a receiver must be present at 10 which is part of 8) (AAPA, [0006], Mobile optical triggering devices for switching off or triggering a protective switch are also known) and configured to detect the at least one optical triggering device as present in a danger area, when a transmit signal (Benke, it is necessarily true that signal 16 is transmitted from 12 to 10, hence a transmitter must be present at 12) (AAPA, [0006], Mobile optical triggering devices for switching off or triggering a protective switch are also known) generated by the at least one optical triggering device causes a reception field strength in the detection receiver which lies above a field strength threshold value.
AAPA teaches, wherein the operative connection between the protective switch and the at least one optical triggering device and/or between the protective switch and the voltage measuring device/ current measuring device is made wireless ([0006], Mobile optical triggering devices for switching off or triggering a protective switch are also known). AAPA further teaches, wherein the detection device comprises a wireless detection receiver or is connected to a wireless detection receiver (Benke, it is necessarily true that signal 16 is received at 10 from 12, hence a receiver must be present at 10 which is part of 8) (AAPA, [0006], Mobile optical triggering devices for switching off or triggering a protective switch are also known) and configured to detect the at least one optical triggering device as present in a danger area, when a transmit signal (Benke, it is necessarily true that signal 16 is transmitted from 12 to 10, hence a transmitter must be present at 12) (AAPA, [0006], Mobile optical triggering devices for switching off or triggering a protective switch are also known) generated by the at least one optical triggering device causes a reception field strength in the detection receiver which lies above a field strength threshold value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the wireless connection in Benke and Schueller, as taught by AAPA, to provide the of advantage of reduced clutter.
However, none of the prior art, taken singly or in combination, teach “a transmit signal generated by the at least one optical triggering device causes a reception field strength in the detection receiver which lies above a field strength threshold value.”
Dependent claims 2, 3, 6-17, 19, 21 and 22 are allowable as they depend on allowed claim 1.
Regarding claim 23, it is allowed for the same reasons as stated in claim 1 above.
Dependent claim 24 is allowed as it depends on allowable claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/04/2022








	/THIENVU V TRAN/                                                                        Supervisory Patent Examiner, Art Unit 2839